DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
3.	This Office Action is in response to the Applicant's application filed August 1, 2019. Claims 1-20 are presently pending and are presented for examination.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


4, 10, 14, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second  paragraph, as reciting or depending upon a claim that recites limitations for which there are no antecedent basis. In particular:  
Claims 4 and 14 recite “the sensor data”. There is insufficient antecedent basis for this limitation in the claim.
Claims 10 and 20 recite “the vehicle sensor”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7. 	Claims 1-2, 4-12, and 14-20 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Haberl et al, US 2016/0147222, hereinafter referred to as Haberl.

Regarding claim 1, Haberl discloses a system, comprising a first computer programmed to: identify an operation based on vehicle sensor data (See at least ¶ 22, “the vehicle 102 can comprise one or more sensors for monitoring ambient conditions of the vehicle 102, i.e., conditions of the vehicle 102, the environment surrounding the vehicle 102, or combinations thereof”), (See at least ¶ 58, “Referring collectively to FIGS. 1 and 6, a smart notification method 43 0 can comprise a process 43 2 for monitoring diagnostic information of the vehicle 102 such as, for example, engine performance, preferred and current tire pressure,
model year, mileage, fault codes, or the like”), (The examiner notes that an operation is equivalent to anything that happens to a vehicle); and based on the operation, present a display item on a display of a second computer that is a wearable device (See at least ¶ 6, “A notification can be provided upon the wearable display of the wearable processing device. The notification can be indicative of the ambient conditions of the vehicle. A command can be detected with the physical input of the wearable processing device. A command signal can be received with the vehicle communication hardware. The command signal can be indicative of the command detected by the physical input of the wearable processing device”), (See at least ¶ 49, “the wearable processing device 200 can provide control options based upon the vehicle data. For example, if the temperature inside the passenger compartment is too hot, control options for cooling the vehicle 102 can be provided such as, for example, opening windows 132, opening sunroof 134,”), (See at least ¶ 57, “the fuel notification can be presented upon the wearable display 238, and can include a visual object that is indicative of the fuel indication”).

Regarding claim 2, Haberl discloses the system of claim 1, wherein the first computer is further programmed to actuate one or more vehicle components based on input to the display item (See at least ¶ 49, “the wearable processing device 200 can provide control options based upon the vehicle data. For example, if the temperature inside the passenger compartment is too hot, control options for cooling the vehicle 102 can be provided such as, for example, opening windows 132, opening sunroof 134…”command input can be provided by tactile input upon the wearable display 238. For example, swipe up to close windows 132 or swipe down to open windows 132. Alternatively or additionally, the physical input 240 can receive command input such as, for example, tactile input, voice commands or gestures).

Regarding claim 4, Haberl discloses the system of claim 1, wherein the first computer is further programmed to compare the sensor data to a predetermined route (See at least ¶ 56, “the desired level of fuel can correspond to a relatively low range of the vehicle 102 compared to a desired destination”), and to present a second display item to the wearable device based on the predetermined route (See at least ¶ 57, “The wearable processing device 200 can be configured to automatically provide the fuel notification”), (The examiner notes that a second display item is equivalent to provide the fuel notification based on a trip or distance travel).

Regarding claim 5, Haberl discloses the system of claim 1, wherein the first computer is further programmed to determine that the operation is complete and to remove display item from the display of the wearable device (See at least ¶ 57, “the wearable processing device 200 can receive command input from a user to clear the fuel notification or reset the fuel notification”), (The examiner notes that remove display item from the display of the wearable device is conventional and well known in the art).

Regarding claim 6, Haberl discloses the system of claim 1, wherein the display item is a notification based on the operation (See at least ¶ 1, “The present specification generally relates to smart notification systems for wearable devices and, more specifically, to smart notification systems for providing notifications to a wearable device from a vehicle”).

Regarding claim 7, Haberl discloses the system of claim 1, wherein the first computer is further programmed to identify a plurality of operations and to present a respective display item for each of the operations and to remove the respective display item when the operation is complete (See at least ¶ 6, “A notification can be provided upon the wearable display of the wearable processing device. The notification can be indicative of the ambient conditions of the vehicle. A command can be detected with the physical input of the wearable processing device. A command signal can be received with the vehicle communication hardware. The command signal can be indicative of the command detected by the physical input of the wearable processing device”), (See at least ¶ 49, “the wearable processing device 200 can provide control options based upon the vehicle data. For example, if the temperature inside the passenger compartment is too hot, control options for cooling the vehicle 102 can be provided such as, for example, opening windows 132, opening sunroof 134,”), (See at least ¶ 57, “the fuel notification can be presented upon the wearable display 238, and can include a visual object that is indicative of the fuel indication”).

Regarding claim 8, Haberl discloses the system of claim 1, wherein the first computer is further programmed to identify the operation based on a user location (See at least ¶ 56, “In order to determine the desired destination, the smart notification method 420 can access calendar data from the mobile communication device 150 or the wearable processing device 200, or GPS data”).

Regarding claim 9, Haberl discloses the system of claim 1, wherein the first computer is further programmed to collect data from a vehicle fuel level sensor; wherein the display item is a fuel station notification (See at least ¶ 55, “a smart notification method 420 can comprise a process 422 for monitoring the fuel level of the vehicle 102. Specifically, the fuel level of the vehicle 102 can be detected with the fuel sensor”), (See at least ¶ 57, “The wearable processing device 200 can be configured to automatically provide the fuel notification. Specifically, the fuel notification can be presented upon the wearable display 238, and can include a visual object that is indicative of the fuel indication”).

Regarding claim 10, Haberl discloses the system of claim 1, wherein the first computer is further programmed to collect data from a wearable device sensor and to identify the operation based on the data from the vehicle sensor and the wearable device sensor (See at least ¶ 42, “Data signals can be exchanged between the vehicle 102, the mobile communication device 150, and the wearable processing device 200 using, for example, one or more of a cellular network, a local area network, and a personal area network. Accordingly, the vehicle 102 can be indirectly communicatively coupled to the wearable processing device 200 via the mobile communication device 150. In alternative embodiments, the vehicle 102 and the wearable
processing device 200 can be directly communicatively coupled, i.e., the vehicle communication hardware 110 can be communicatively coupled to the wearable communication hardware 236”), (See at least ¶ 43, “Referring collectively to FIGS. 1 and 4, when the vehicle 102, the mobile communication device 150, and the wearable processing device 200 are communicatively coupled, the vehicular processor 104, the mobile processor
152, and the wearable processor 232 can cooperate with one another to perform the methods described herein”).

Regarding claim 11, Haberl discloses a method, comprising: identifying an operation with a first computer based on vehicle sensor data (See at least ¶ 22, “the vehicle 102 can comprise one or more sensors for monitoring ambient conditions of the vehicle 102, i.e., conditions of the vehicle 102, the environment surrounding the vehicle 102, or combinations thereof”), (See at least ¶ 58, “Referring collectively to FIGS. 1 and 6, a smart notification method 43 0 can comprise a process 43 2 for monitoring diagnostic information of the vehicle 102 such as, for example, engine performance, preferred and current tire pressure, model year, mileage, fault codes, or the like”), (The examiner notes that an operation is equivalent to anything that happens to a vehicle); and based on the operation, presenting a display item on a display of a second computer that is a wearable device (See at least ¶ 6, “A notification can be provided upon the wearable display of the wearable processing device. The notification can be indicative of the ambient conditions of the vehicle. A command can be detected with the physical input of the wearable processing device. A command signal can be received with the vehicle communication hardware. The command signal can be indicative of the command detected by the physical input of the wearable processing device”), (See at least ¶ 49, “the wearable processing device 200 can provide control options based upon the vehicle data. For example, if the temperature inside the passenger compartment is too hot, control options for cooling the vehicle 102 can be provided such as, for example, opening windows 132, opening sunroof 134,”), (See at least ¶ 57, “the fuel notification can be presented upon the wearable display 238, and can include a visual object that is indicative of the fuel indication”).

Regarding claim 12, Haberl discloses the method of claim 11, further comprising actuating one or more vehicle components with the first computer based on input to the display item (See at least ¶ 49, “the wearable processing device 200 can provide control options based upon the vehicle data. For example, if the temperature inside the passenger compartment is too hot, control options for cooling the vehicle 102 can be provided such as, for example, opening windows 132, opening sunroof 134…”command input can be provided by tactile input upon the wearable display 238. For example, swipe up to close windows 132 or swipe down to open windows 132. Alternatively or additionally, the physical input 240 can receive command input such as, for example, tactile input, voice commands or gestures).

Regarding claim 14, Haberl discloses the method of claim 11, further comprising comparing the sensor data to a predetermined route (See at least ¶ 56, “the desired level of fuel can correspond to a relatively low range of the vehicle 102 compared to a desired destination”), and presenting a second display item to the display of the wearable device based on the predetermined route (See at least ¶ 57, “The wearable processing device 200 can be configured to automatically provide the fuel notification”). 

Regarding claim 15, Haberl discloses the method of claim 11, further comprising determining that the operation is complete and removing the display item from the display of the wearable device (See at least ¶ 57, “the wearable processing device 200 can receive command input from a user to clear the fuel notification or reset the fuel notification”).

Regarding claim 16, Haberl discloses the method of claim 11, wherein the display item is a notification based on the operation (See at least ¶ 1, “The present specification generally relates to smart notification systems for wearable devices and, more specifically, to smart notification systems for providing notifications to a wearable device from a vehicle”).

Regarding claim 17, Haberl discloses the method of claim 11, further comprising identifying a plurality of operations and presenting a respective display item for each of the operations and removing the respective display item when the operation is complete (See at least ¶ 6, “A notification can be provided upon the wearable display of the wearable processing device. The notification can be indicative of the ambient conditions of the vehicle. A command can be detected with the physical input of the wearable processing device. A command signal can be received with the vehicle communication hardware. The command signal can be indicative of the command detected by the physical input of the wearable processing device”), (See at least ¶ 49, “the wearable processing device 200 can provide control options based upon the vehicle data. For example, if the temperature inside the passenger compartment is too hot, control options for cooling the vehicle 102 can be provided such as, for example, opening windows 132, opening sunroof 134,”), (See at least ¶ 57, “the fuel notification can be presented upon the wearable display 238, and can include a visual object that is indicative of the fuel indication”).

Regarding claim 18, Haberl discloses the method of claim 11, further comprising identifying the operation based on a user location (See at least ¶ 56, “In order to determine the desired destination, the smart notification method 420 can access calendar data from the mobile communication device 150 or the wearable processing device 200, or GPS data”).

Regarding claim 19, Haberl discloses the method of claim 11, further comprising collecting data from a vehicle fuel level sensor; wherein the display item is a fuel station notification (See at least ¶ 55, “a smart notification method 420 can comprise a process 422 for monitoring the fuel level of the vehicle 102. Specifically, the fuel level of the vehicle 102 can be detected with the fuel sensor”), (See at least ¶ 57, “The wearable processing device 200 can be configured to automatically provide the fuel notification. Specifically, the fuel notification can be presented upon the wearable display 238, and can include a visual object that is indicative of the fuel indication”).

Regarding claim 20, Haberl discloses the method of claim 11, further comprising collecting data from a wearable device sensor and identifying the operation based on the data from the vehicle sensor and the wearable device sensor (See at least ¶ 42, “Data signals can be exchanged between the vehicle 102, the mobile communication device 150, and the wearable processing device 200 using, for example, one or more of a cellular network, a local area network, and a personal area network. Accordingly, the vehicle 102 can be indirectly communicatively coupled to the wearable processing device 200 via the mobile communication device 150. In alternative embodiments, the vehicle 102 and the wearable
processing device 200 can be directly communicatively coupled, i.e., the vehicle communication hardware 110 can be communicatively coupled to the wearable communication hardware 236”), (See at least ¶ 43, “Referring collectively to FIGS. 1 and 4, when the vehicle 102, the mobile communication device 150, and the wearable processing device 200 are communicatively coupled, the vehicular processor 104, the mobile processor
152, and the wearable processor 232 can cooperate with one another to perform the methods described herein”).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 3 and 13 are rejected under 35 U.S.C 103 as being unpatentable over Haberl et al, in view of Kim et al. US 2016/0046285, hereinafter referred to as Kim respectively.

Regarding claim 3, Haberl discloses the system of claim 1.
Haberl fails to explicitly disclose wherein the first computer is further programmed to identify the operation based on a history of use of the wearable device. 
However, Kim teaches wherein the first computer is further programmed to identify the operation based on a history of use of the wearable device (See at least ¶ 20, “the controller may provide the user with information relating to a parking lot where the vehicle is parked in the parking mode and the parking direction that are determined as the parking mode and the parking direction that the user prefers, using past parking history information on the vehicle”).


Regarding claim 13, Haberl discloses the method of claim 11. 
Haberl fails to explicitly disclose further comprising identifying the operation based on a history of use of the wearable device. 
However, Kim teaches further comprising identifying the operation based on a history of use of the wearable device (See at least ¶ 20, “the controller may provide the user with information relating to a parking lot where the vehicle is parked in the parking mode and the parking direction that are determined as the parking mode and the parking direction that the user prefers, using past parking history information on the vehicle”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Haberl and include identifying the operation based on a history of use of the wearable device as taught by Kim because it would allow the system to display the information relating to the parking lot where the vehicle is able to be parked (See at least Kim ¶ 22).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is 




/LUIS A MARTINEZ BORRERO/Examiner, Art Unit 3665